                        Case 1:20-cv-00771-JD Document 2 Filed 07/16/20 Page 1 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       District ofDistrict
                                                    __________     New Hampshire
                                                                           of __________

                        James Harper                                   )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                           Civil Action No. 1:20-cv-771-JD
                                                                       )
                      Charles P. Rettig,                               )
     in his official capacity as Commissioner of the                   )
             Internal Revenue Service, et al
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Charles P. Rettig, Commissioner
                                           Internal Revenue Service
                                           1111 Constitution Ave. NW
                                           Washington, DC 20224




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Caleb Kruckenberg and Aditya Dynar
                                           New Civil Liberties Alliance
                                           1225 19th St NW, Suite 450, Washington, DC 20036

                                           Jared Bedrick, Local Counsel
                                           Douglas, Leonard & Garvey, P.C.
                                           14 South Street, Suite 5, Concord, NH 03301

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             07/16/2020                                                  '$1,(/-/<1&+, Clerk
                                                                                           Signature of Clerk or Deputy Clerk
      with ECF Notice attached.
                                                                              By: /s/ Megan Cahill, Deputy Clerk
                                                                                      Jul 16, 2020
                          Case 1:20-cv-00771-JD Document 2 Filed 07/16/20 Page 2 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-771-JD

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                        Case 1:20-cv-00771-JD Document 2 Filed 07/16/20 Page 3 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       District ofDistrict
                                                    __________     New Hampshire
                                                                           of __________

                        James Harper                                   )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                           Civil Action No. 1:20-cv-771-JD
                                                                       )
                      Charles P. Rettig,                               )
     in his official capacity as Commissioner of the                   )
             Internal Revenue Service, et al
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Agent John Doe Nos. 1-10
                                           Internal Revenue Service
                                           1111 Constitution Ave. NW
                                           Washington, DC 20224




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Caleb Kruckenberg and Aditya Dynar
                                           New Civil Liberties Alliance
                                           1225 19th St NW, Suite 450, Washington, DC 20036

                                           Jared Bedrick, Local Counsel
                                           Douglas, Leonard & Garvey, P.C.
                                           14 South Street, Suite 5, Concord, NH 03301

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             07/16/2020
                                                                               '$1,(/-/<1&+, Clerk
                                                                                           Signature of Clerk or Deputy Clerk
      with ECF Notice attached.
                                                                               By: /s/ Megan Cahill, Deputy Clerk
                                                                                         Jul 16, 2020
                          Case 1:20-cv-00771-JD Document 2 Filed 07/16/20 Page 4 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-771-JD

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                        Case 1:20-cv-00771-JD Document 2 Filed 07/16/20 Page 5 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       District ofDistrict
                                                    __________     New Hampshire
                                                                           of __________

                        James Harper                                   )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                           Civil Action No. 1:20-cv-771-JD
                                                                       )
                      Charles P. Rettig,                               )
     in his official capacity as Commissioner of the                   )
             Internal Revenue Service, et al
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Internal Revenue Service
                                           1111 Constitution Ave. NW
                                           Washington, DC 20224




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Caleb Kruckenberg and Aditya Dynar
                                           New Civil Liberties Alliance
                                           1225 19th St NW, Suite 450, Washington, DC 20036

                                           Jared Bedrick, Local Counsel
                                           Douglas, Leonard & Garvey, P.C.
                                           14 South Street, Suite 5, Concord, NH 03301

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             07/16/2020                                                 '$1,(/-/<1&+, Clerk
                                                                                           Signature of Clerk or Deputy Clerk
     with ECF Notice attached.
                                                                              By: /s/ Megan Cahill, Deputy Clerk
                                                                                     Jul 16, 2020
                          Case 1:20-cv-00771-JD Document 2 Filed 07/16/20 Page 6 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-771-JD

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
